Title: To Thomas Jefferson from John Brown, 30 May 1805
From: Brown, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Frankfort 30th. May 1805
                  
                  I take the liberty to inclose for your inspection a letter recd. from Judge Cobourn who last Winter made application through me for an appointment to the Bench of some one of the Territories of the U States. At that time I did not know that he had any knowledge of the French Language. Mr Cobourn for several Years past has filled a seat on the Bench of the General Court of this State with great reputation. He read Law under Judge Wilson decd.—is Very Studious—of an independent mind, & of an excellent moral Character.
                  I have the honor to be Sir Yo Mo obt Sevt.
                  
                     
                        J. Brown 
                     
                  
               